Exhibit 10.1

THE COOPER COMPANIES, INC.

CHANGE IN CONTROL SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

Plan Effective Date: May 21 2007



--------------------------------------------------------------------------------

THE COOPER COMPANIES, INC. CHANGE IN CONTROL SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

The Cooper Companies Inc.’s Change in Control Severance Plan (the “Plan”)
provides severance benefits to certain employees (“Covered Employees”) of The
Cooper Companies Inc. (the “Company”). The Plan is effective for eligible
employees who receive either a Change in Control Severance Agreement or Change
in Control Severance Plan Participation Notice (each, an “Agreement”) and who
otherwise satisfy the conditions set forth in such Agreement and the provisions
of this Plan.

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is governed by ERISA and, to the extent applicable, the
laws of the State identified in the Agreement, without reference to the conflict
of law provisions thereof.

This document and your Agreement constitute both the official plan document and
the required summary plan description under ERISA.

I. ELIGIBILITY

You will become a Covered Employee in the Plan only: (i) if you are selected by
the Company to be eligible to participate in this Plan and (ii) if you receive
an Agreement (the provisions of which are incorporated by reference).
Additionally, if you receive a Change in Control Severance Agreement (rather
than a Change in Control Severance Plan Participation Notice), you must sign the
Agreement indicating your agreement to be bound by the terms of this Plan and
you must return such signed Agreement to the Company.

If you are a Covered Employee, you shall be eligible for severance benefits at
such times and in such amounts as may be specified in your Agreement.

II. BENEFITS

The benefits to which you may become entitled are set forth in your Agreement.

III. OTHER IMPORTANT INFORMATION

Plan Administration. As the Plan Administrator, the Company has full and sole
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation in and for
benefits under the Plan, to determine the amount of benefits (if any) payable
per participant, and to any terms of this document. All determinations by the
Plan Administrator will be final and conclusive upon all persons and be given
the maximum possible deference allowed by law. The Plan Administrator is the
“named fiduciary” of the Plan for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity. The Company may
delegate in writing to any other person all or a portion of its authority or
responsibility with respect to the Plan.

 

2



--------------------------------------------------------------------------------

Source of Benefits. The Plan is unfunded, and all severance benefits will be
paid from the general assets of the Company or its successor. No contributions
are required under the Plan.

Claims Procedure. If you believe you are incorrectly denied a benefit or are
entitled to a greater benefit than the benefit you received under the Plan you
may submit a signed, written application to the Chief Administrative Officer.
You will be notified in writing of the approval or denial of this claim within
ninety (90) days of the date that Chief Administrative Officer, receives the
claim, unless special circumstances require an extension of time for processing
the claim. In the event an extension is necessary, you will be provided written
notice prior to the end of the initial ninety (90) day period indicating the
special circumstances requiring the extension and the date by which Chief
Administrative Officer, expects to notify you of approval or denial of the
claim. In no event will an extension extend beyond ninety (90) days after the
end of the initial ninety (90) day period. If your claim is denied, the written
notification will state specific reasons for the denial, make specific reference
to the Plan provision(s) on which the denial is based, and provide a description
of any material or information necessary for you to perfect the claim and why
such material or information is necessary. The written notification will also
provide a description of the Plan’s review procedures and the applicable time
limits, including a statement of your right to bring a civil suit under section
502(a) of ERISA following denial of your claim on review.

You will have sixty (60) days from receipt of the written notification of the
denial of your claim to file a signed, written request for a full and fair
review of the denial by a review panel which will be a named fiduciary of the
Plan for purposes of such review. This request should include the reasons you
are requesting a review and may include facts supporting your request and any
other relevant comments, documents, records and other information relating to
your claim. Upon request and free of charge, you will be provided with
reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim. A final, written determination of your
eligibility for benefits shall be made within sixty (60) days of receipt of your
request for review, unless special circumstances require an extension of time
for processing the claim, in which case you will be provided written notice of
the reasons for the delay within the initial sixty (60) day period and the date
by which you should expect notification of approval or denial of your claim.
This review will take into account all comments, documents, records and other
information submitted by you relating to your claim, whether or not submitted or
considered in the initial review of your claim. In no event will an extension
extend beyond sixty (60) days after the end of the initial sixty (60) day
period. If an extension is required because you fail to submit information that
is necessary to decide your claim, the period for making the benefit
determination on review will be tolled from the date the notice of extension is
sent to you until the date on which you respond to the request for additional
information. If your claim is denied on review, the written notification will
state specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based and state that you are entitled to

 

3



--------------------------------------------------------------------------------

receive upon request, and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to your claim, including
any document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying your claim. The written
notification will also include a statement of your right to bring an action
under section 502(a) of ERISA.

If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Plan, and (2) the provisions of
the Plan have been consistently applied to similarly situated Plan participants,
if any. In pursuing any of your rights set forth in this section, your
authorized representative may act on your behalf.

If you do not receive notice within the time periods described above, whether on
initial determination or review, you may initiate a lawsuit under Section 502(a)
of ERISA.

Plan Amendment or Termination. The Company reserves the right to terminate or
amend the Plan at any time, in whole or in part, and in any manner, and for any
reason. Any termination or amendment of the Plan will be effective only after
two years advance written notice to Covered Employees if such amendment or
termination would result in a reduction of benefits that Covered Employees would
have otherwise been able to receive under the pre-amended Plan.

At-Will Employment. No provision of the Plan is intended to provide you with any
right to continue as an employee with the Company or its subsidiaries, or in any
other capacity, for any specific period of time, or otherwise affect the right
of the Company or its subsidiaries to terminate the employment or service of any
individual at any time for any reason, with or without cause.

Section 409A of the Internal Revenue Code. This Plan is intended to provide
severance benefits under ERISA. The Plan is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Internal Revenue Code. Notwithstanding the foregoing, in the event this Plan
or any benefit paid under this Plan to a Covered Employee is deemed to be
subject to Section 409A of the Internal Revenue Code, each Covered Employee
consents to the Company’s adoption of such conforming amendments as the Legal
Department of the Company deems advisable or necessary, in its sole discretion,
to comply with Section 409A of the Internal Revenue Code (including without
limitation delaying the timing of payments), without reducing the amounts of any
benefits due to Covered Employee hereunder (excluding for this purpose any
decrease in the present value of the benefits).

Indemnification. The Company agrees to indemnify its officers and employees and
the members of the Board of Directors of the Company from all liabilities from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law.

 

4



--------------------------------------------------------------------------------

Severability. If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability will not affect any other provision of the Plan,
and the Plan will be construed and enforced as if such provision had not been
included.

Headings. Headings in this Plan document are for purposes of reference only and
will not limit or otherwise affect the meaning hereof.

IV. STATEMENT OF ERISA RIGHTS

As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the plan administrator’s office and at other
specified locations, such as work sites, all documents governing the plan.

Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan. The administrator may make a reasonable
charge for the copies.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents and do not receive it within
30 days, you may file suit in a Federal court. In such a case, the court may
require the plan administrator to provide the materials and pay you up to
$110.00 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the administrator. If you have a
claim for benefits which is denied or ignored, in whole or in part, you may file
suit in a state or Federal court. If you are discriminated against for asserting
your rights, you may seek assistance form the U.S. Department of Labor, or you
may file suit in a Federal court. The court will decide who should pay court
costs and legal fees. If you are successful, the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.

 

5



--------------------------------------------------------------------------------

Assistance With Your Questions

If you have any questions about your plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

ADDITIONAL PLAN INFORMATION

 

Name of Plan:    The Cooper Companies, Inc. Change in Control Severance Plan
The Cooper Companies
Sponsoring Plan:   

The Cooper Companies

 

6140 Stoneridge Mall Road, Suite 590

Pleasanton, CA 94588

Employer Identification
Number:    94-2657368 Plan Number:    504 Plan Year:    2007 Plan Administrator:
  

The Cooper Companies

c/o Chief Administrative Officer

 

6140 Stoneridge Mall Road, Suite 590

Pleasanton, CA 94588

Telephone No. (925) 460-3600

Agent for Service of
Legal Process:    Plan Administrator, at the above address Type of Plan:   
Employee Welfare Benefit Plan providing for severance benefits Plan Costs:   
The cost of the Plan is paid by The Cooper Companies Type of Administration:   
Self-administration by the Plan Administrator

 

6